         Case 1:20-cr-00016-VM Document 18 Filed 08/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           August 24, 2020
---------------------------------X
UNITED STATES OF AMERICA,        :             19 CR 169 (VM)
                                 :
          -against-              :
                                 :                 ORDER
EDDIE WISE,                      :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
     Defendant Eddie Wise (“Wise”) has indicated his intent to

enter a guilty plea. Under Section 15002(b) of the CARES Act,

felony plea hearings may take place by video or teleconference if

the plea cannot be delayed without serious harm to the interests

of justice. Wise now requests that the Court enter an order finding

that his plea proceeding cannot be further delayed without serious

harm to the interests of justice. (See “Motion,” Dkt. No. 16.)

     Wise intends to plead pursuant to a plea agreement stipulating

to   a   Guidelines    range   of   70   to   87   months’   imprisonment.

Nevertheless, at sentencing, Wise intends to request a sentence

substantially below that range in light of several considerations,

and also notes that even if he is sentenced to an additional period

of incarceration, he should have the opportunity to serve that

time at a facility designed for long-term occupancy. The Government

opposes the Motion. (See Dkt. No. 17.) The Government notes that

even if the Court sentenced Wise to a period of incarceration that

is significantly below the Guidelines range, he would still have

a substantial amount of time left to serve. The Government also
          Case 1:20-cr-00016-VM Document 18 Filed 08/24/20 Page 2 of 2



notes that Wise has only been in custody for approximately eight

months.

     The Court will deny the Motion. The Court is not persuaded

that delaying the proceeding here would cause “serious harm to the

interests of justice” in light of the Guidelines range sentence to

which the parties have stipulated.

     Accordingly, it is hereby ordered that the Motion of defendant

Eddie Wise (Dkt. No. 16) is DENIED.


SO ORDERED:

Dated:       New York, New York
             24 August 2020



                                          _________________________
                                          ____
                                          __ _____
                                             ___ ________
                                                 ___
                                                 __ __ ___  ____
                                                              ____
                                                                 __
                                                                  ___
                                                                   ____
                                                                      ___
                                                 Victor
                                                 Viict
                                                    ctorr Marrero
                                                       or Mar
                                                            arre
                                                              r ro
                                                              re
                                                     U.S.D.J.
                                                     U S.
                                                     U. S D
                                                          D.
                                                           .JJ.
                                                              .
